IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44638

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 485
                                                 )
       Plaintiff-Respondent,                     )   Filed: June 2, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
PETER JAMES LOPEZ,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Peter James Lopez pled guilty to possession of a controlled substance. I.C. § 37-2732(c).
Lopez also admitted to being a persistent violator. I.C. § 19-2514. In exchange for his guilty
plea, additional charges were dismissed. The district court sentenced Lopez to a unified term of
seven years, with a minimum period of confinement of two years. The district court retained
jurisdiction, and Lopez was sent to participate in the rider program.
       After Lopez completed his rider, the district court relinquished jurisdiction. Lopez filed a
motion to reconsider, which the district treated as an I.C.R 35 motion and which the district court
denied. Lopez appeals, claiming that the district court erred by relinquishing jurisdiction.

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
       Lopez argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Lopez’s case. The record does not indicate that the district court
abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and Lopez’s sentence are
affirmed.




                                                  2